DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.

Response to Arguments
Applicant's arguments filed 7/2/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Park fails to disclose that the mirror is located in the same layer as the gate in the array substrate by one patterning process. While the examiner agrees that this is the case, another interpretation of Park discloses a mirror located in the same layer as the gate (Park, Figure 15, mirror ST, gate GL/GE; Paragraph 0101; Paragraph 0109). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No.: US 2018/0203294 A1 of record, “Chen”) in view of Sakai et al (US Publication No.: US 2018/0321546 A1 of record, “Sakai”) and Park et al (US Publication No.: US 2018/0004037 A1 of record, “Park”).
Regarding Claim 1, Chen discloses a reflective liquid crystal display panel (Figure 6), comprising:
An array substrate (Figure 1B; Figure 6, array substrate 228);
An opposite substrate disposed opposite to the array substrate (Figure 6, opposite substrate 250);
A liquid crystal layer between the opposite substrate and the array substrate (Figure 6, liquid crystal layer 240);
A polarizer located at a surface of the liquid crystal layer away from array substrate (Figure 6, polarizer 226);
A plurality of pixel electrodes located at a surface of the array substrate facing the liquid crystal layer (Figure 6, pixel electrodes 237);
A reflective polarized structure located between the pixel electrode and the array substrate, the reflective polarized structure having a light reflection axis (Figure 6, reflective polarized structure 235); and
A plurality of light conversion structures located at a surface of the reflective polarized structure facing away from the pixel electrodes, the light conversion structure being in one-to-one correspondence with the pixel electrode, and the light conversion structure being configured to convert incident light into light of a color corresponding to a pixel unit in which the pixel electrode is located (Figure 6, light conversion structures 230 have one-to-one correspondence with pixel electrodes 237; Paragraph 0061).
Chen fails to disclose that the polarizer is an absorptive polarizer having a light transmission axis, and the reflective polarized structure has a light reflection axis, where the light reflection axis and the light transmission axis are parallel or perpendicular to each other. 
However, Sakai discloses a similar display where the polarizer is an absorptive polarizer having a light transmission axis, and the reflective polarized structure has a light reflection axis, where the light reflection axis and the light transmission axis are parallel or perpendicular to each other (Sakai, Figure 1, absorptive polarizer 6, reflective polarizer 4; Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to include an absorptive polarizer with a light transmission axis that is parallel or perpendicular to the light reflection axis of the reflective polarized structure as disclosed by Sakai. One would have been motivated to do so for the purpose of improving the visibility of the mirror images and controlling the alignment mode of the liquid crystal to optimize display mode (Sakai, Paragraph 0052). 
Chen also fails to disclose that the array substrate is provided with a gate, and a mirror is located between the array substrate and the light conversion structures and disposed in the same layer as the gate in the array substrate by one patterning process.
However, Park discloses a similar display where the array substrate is provided with a gate, and a mirror is located between the array substrate and the light conversion structures and disposed in the same layer as the gate in the array substrate by one patterning process (Park, Figure 15, mirror ST formed in the same layer as gate GL/GE, light conversion structures CF; Paragraph 0101; Paragraph 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Chen to include a mirror with the gate as disclosed by Park. One would have been motivated to do so for the purpose of improving the aperture ratio and image resolution of the display while simplifying the manufacturing process (Park, Paragraphs 0054-0055; Paragraph 0103; Paragraphs 0113-0114). 

Regarding Claim 2, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 1, wherein the reflective polarized structure is a metal wire grid polarized structure (Chen, Paragraph 0062).

Regarding Claim 9, Chen in view of Sakai and Park discloses the reflective liquid crystal panel according to claim 1, wherein the pixel unit in which the pixel electrode corresponding to the light conversion structure is located is light having a third frequency in a visible light waveband (Chen, Figure 1B, light conversion structure 122; Paragraph 0041); the light conversion structure comprises an up-conversion material configured to convert light having a first frequency and light having a second frequency in the visible light waveband into the light having the third frequency, wherein the first frequency is less than the second frequency and the second frequency is less than the third frequency (Chen, Paragraph 0041 discloses that the light conversion structure 122 converts light into red light, which would be of a third frequency that is greater in frequency than green light or blue light). 

Regarding Claim 10, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 1, wherein the pixel unit in which the pixel electrode corresponding to the light conversion structure is located is light having a second frequency in a visible light waveband (Chen, Figure 1B, light conversion structure 124, where the light is a green light having a second frequency);
The light conversion structure comprises an up-conversion material configured to convert light having a first frequency in the visible light waveband into the light having the second frequency, and a down-conversion material configured to convert light having a third frequency in the visible light waveband into the light having the second frequency, wherein the first frequency is less than the second frequency and the second frequency is less than the third frequency (Chen, Paragraphs 0040-0041 disclose a second frequency of a green light, where the light conversion structure 124 converts light of all other wavebands into green light; therefore, the structure would up-convert and down-convert based on the frequency of the light). 

Regarding Claim 16, Chen discloses a display device (Figure 6) comprising a reflective liquid crystal display panel (Figure 6), the reflective liquid crystal display panel comprising: 
An array substrate (Figure 1B; Figure 6, array substrate 228);
An opposite substrate disposed opposite to the array substrate (Figure 6, opposite substrate 250);
A liquid crystal layer between the opposite substrate and the array substrate (Figure 6, liquid crystal layer 240);
A polarizer located at a surface of the liquid crystal layer away from array substrate (Figure 6, polarizer 226);
A plurality of pixel electrodes located at a surface of the array substrate facing the liquid crystal layer (Figure 6, pixel electrodes 237);
A reflective polarized structure located between the pixel electrode and the array substrate, the reflective polarized structure having a light reflection axis (Figure 6, reflective polarized structure 235); and
A plurality of light conversion structures located at a surface of the reflective polarized structure facing away from the pixel electrodes, the light conversion structure being in one-to-one correspondence with the pixel electrode, and the light conversion structure being configured to convert incident light into light of a color corresponding to a pixel unit in which the pixel electrode is located (Figure 6, light conversion structures 230 have one-to-one correspondence with pixel electrodes 237; Paragraph 0061).
Chen fails to disclose that the polarizer is an absorptive polarizer having a light transmission axis, and the reflective polarized structure has a light reflection axis, where the light reflection axis and the light transmission axis are parallel or perpendicular to each other. 
However, Sakai discloses a similar display where the polarizer is an absorptive polarizer having a light transmission axis, and the reflective polarized structure has a light reflection axis, where the light reflection axis and the light transmission axis are parallel or perpendicular to each other (Sakai, Figure 1, absorptive polarizer 6, reflective polarizer 4; Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to include an absorptive polarizer with a light transmission axis that is parallel or perpendicular to the light reflection axis of the reflective polarized structure as disclosed by Sakai. One would have been motivated to do so for the purpose of improving the visibility of the mirror images and controlling the alignment mode of the liquid crystal to optimize display mode (Sakai, Paragraph 0052). 
Chen also fails to disclose that the array substrate is provided with a gate, and a mirror is located between the array substrate and the light conversion structures and disposed in the same layer as the gate in the array substrate by one patterning process.
However, Park discloses a similar display where the array substrate is provided with a gate, and a mirror is located between the array substrate and the light conversion structures and disposed in the same layer as the gate in the array substrate by one patterning process (Park, Figure 15, mirror ST formed in the same layer as gate GL/GE, light conversion structures CF; Paragraph 0101; Paragraph 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Chen to include a mirror with the drain electrode as disclosed by Park. One would have been motivated to do so for the purpose of improving the aperture ratio and image resolution of the display while simplifying the manufacturing process (Park, Paragraphs 0054-0055; Paragraph 0103; Paragraphs 0113-0114).

Claims 3-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai and Park in further view of Zuo et al (US Publication No.: US 2016/0291406 A1 of record, “Zuo”).
Regarding Claim 3, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 2. 
Chen fails to disclose that the metal wire grid polarized structure is electrically connected with the pixel electrode and the metal wire grid polarized structure is electrically connected with the drain electrode in the array substrate.
However, Zuo discloses a similar display panel where the metal wire grid polarized structure is electrically connected with the pixel electrode and the metal wire grid polarized structure is electrically connected with the drain electrode in the array substrate (Zuo, Figure 6, pixel electrode is a portion of 5 disposed on layer 10, whereas the metal wire grid polarizer structure is a portion of 5 disposed in the contact hole that is electrically connected to the pixel electrode and to the drain electrode 9; Paragraph 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the metal wire grid polarized structure connected to the pixel electrode and the drain electrode as disclosed by Zuo. One would have been motivated to do so for the purpose of simplifying the manufacturing process (Zuo, Paragraph 0061). 

Regarding Claim 4, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 2.
Chen fails to disclose that the metal wire grid polarized structure and the pixel electrode are integrated.
However, Zuo discloses a similar display where the metal wire grid polarized structure and the pixel electrode are integrated (Zuo, Figure 6, pixel electrode and metal wire grid polarizer structure 5; Paragraph 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the metal wire grid polarized structure integrated with the pixel electrode as disclosed by Zuo. One would have been motivated to do so for the purpose of simplifying the manufacturing process (Zuo, Paragraph 0061). 


Regarding Claim 17, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 3.
Chen fails to disclose that the metal wire grid polarized structure and the pixel electrode are integrated.
However, Zuo discloses a similar display where the metal wire grid polarized structure and the pixel electrode are integrated (Zuo, Figure 6, pixel electrode and metal wire grid polarizer structure 5; Paragraph 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the metal wire grid polarized structure integrated with the pixel electrode as disclosed by Zuo. One would have been motivated to do so for the purpose of simplifying the manufacturing process (Zuo, Paragraph 0061). 

Claims 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai and Park in further view of Gibson et al (US Publication No.: US 2013/0063334 A1 of record, “Gibson”).
Regarding Claim 8, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 1, wherein the pixel unit in which the pixel electrode corresponding to the light conversion structure is located is light having a first frequency in a visible light waveband (Chen, Figure 1B, light conversion structure 120, where the first light is a blue light having a first frequency; Paragraphs 0040-0041).
Chen fails to disclose that the light conversion structure comprises a down-conversion material configured to convert light having a third frequency and light having a second frequency in the visible light waveband into the light having the first frequency, wherein the first frequency is less than the second frequency and the second frequency is less than the third frequency.
However, Gibson discloses a similar display where the light conversion structure comprises a down-conversion material configured to convert light having a third frequency and light having a second frequency in the visible light waveband into the light having the first frequency, wherein the first frequency is less than the second frequency and the second frequency is less than the third frequency (Gibson, Paragraph 0021; Paragraph 0043). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to include down-conversion material as disclosed by Gibson. One would have been motivated to do so for the purpose of only emitting a single color while absorbing all other colors in the visible waveband (Gibson, Paragraph 0021).

	Regarding Claim 11, Chen in view of Sakai and Park and Gibson discloses the reflective liquid crystal display panel according to claim 8.
Chen fails to disclose that the down-conversion material comprises an organic small molecule light emitting material or an organic high molecular polymer light emitting material.
	However, Gibson discloses a similar display where the down-conversion material comprises an organic small molecule light emitting material or an organic high molecular polymer light emitting material (Gibson, Paragraph 0019).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Chen to include down-conversion material as disclosed by Gibson. One would have been motivated to do so for the purpose of achieving high internal emission efficiency (Gibson, Paragraph 0019). 

	Regarding Claim 18, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 10.
Chen fails to disclose that the down-conversion material comprises an organic small molecule light emitting material or an organic high molecular polymer light emitting material.
	However, Gibson discloses a similar display where the down-conversion material comprises an organic small molecule light emitting material or an organic high molecular polymer light emitting material (Gibson, Paragraph 0019).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Chen to include down-conversion material as disclosed by Gibson. One would have been motivated to do so for the purpose of achieving high internal emission efficiency (Gibson, Paragraph 0019). 

Claims 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai and Park in further view of Wang et al (US Publication No.: US 2013/0115295 A1, “Wang”).
Regarding Claim 12, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 9.
	Chen fails to disclose that the up-conversion material comprises: an inorganic compound doped with rare earth ions.
	However, Wang discloses a similar up-conversion material where the up-conversion material comprises: an inorganic compound doped with rare earth ions (Wang, Paragraph 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the up-conversion material as disclosed by Chen to include rare earth ions as disclosed by Wang. One would have been motivated to do so for the purpose of achieving strong light absorption and emission peaks (Wang, Paragraph 0034). 

	Regarding Claim 13, Chen in view of Sakai and Park and Wang discloses the reflective liquid crystal display panel according to claim 12.
	Chen fails to disclose that the up-conversion material comprises NaYF4 as a host material, doping with materials of Yb, Tm, and Er, and the mole ratio of Yb:Tm:Er is 18~60:0~.2:0~2.
	However, Wang discloses a similar up-conversion material which comprises NaYF4 as a host material, doping with materials of Yb, Tm, and Er, and the mole ratio of Yb:Tm:Er is 18~60:0~.2:0~2 (Wang, Paragraph 0033 discloses a mole ratio of 40:.1:.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the up-conversion material as disclosed by Chen to include rare earth ions as disclosed by Wang. One would have been motivated to do so for the purpose of achieving strong light absorption and emission peaks (Wang, Paragraph 0034). 

	Regarding Claim 14, Chen in view of Sakai and Park and Wang discloses the reflective liquid crystal display panel according to claim 12.
	Chen fails to disclose that the up-conversion material comprises NaYF4 as a host material, doping with materials of Yb, Tm, and Er, and the mole ratio of Yb:Tm:Er is 20:.2:0~.5.
	However, Wang discloses a similar up-conversion material which comprises NaYF4 as a host material, doping with materials of Yb, Tm, and Er, and the mole ratio of Yb:Tm:Er is 20:.2:0~.5. (Wang, Paragraph 0033 discloses a mole ratio which falls within the claimed range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the up-conversion material as disclosed by Chen to include rare earth ions as disclosed by Wang. One would have been motivated to do so for the purpose of achieving strong light absorption and emission peaks (Wang, Paragraph 0034). 

	Regarding Claim 15, Chen in view of Sakai and Park and Wang discloses the reflective liquid crystal display panel according to claim 12.
	Chen fails to disclose that the up-conversion material comprises NaYF4 as a host material, doping with materials of Yb, Tm, and Er, and the mole ratio of Yb:Tm:Er is 18~25:0:2.
	However, Wang discloses a similar up-conversion material which comprises NaYF4 as a host material, doping with materials of Yb, Tm, and Er, and the mole ratio of Yb:Tm:Er is 18~25:0:2 (Wang, Paragraph 0033 discloses a mole ratio which falls within the claimed range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the up-conversion material as disclosed by Chen to include rare earth ions as disclosed by Wang. One would have been motivated to do so for the purpose of achieving strong light absorption and emission peaks (Wang, Paragraph 0034). 

Regarding Claim 19, Chen in view of Sakai and Park discloses the reflective liquid crystal display panel according to claim 10.
	Chen fails to disclose that the up-conversion material comprises: an inorganic compound doped with rare earth ions.
	However, Wang discloses a similar up-conversion material where the up-conversion material comprises: an inorganic compound doped with rare earth ions (Wang, Paragraph 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the up-conversion material as disclosed by Chen to include rare earth ions as disclosed by Wang. One would have been motivated to do so for the purpose of achieving strong light absorption and emission peaks (Wang, Paragraph 0034). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871